Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-19 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2019 207 929.6, filed on May 29, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2020, 09/28, 2020, 09/29/2020, 11/25/2020, 12/04/2020, 09/08/2021, 10/13/2021, 12/15/2021, 12/17/2021 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vossloh (DE 202013103235 U1, provided with translation).
Regarding claim 1, Vossloh teaches (Fig. 1-3): A rail fastening system (Fig. 1) for fastening a rail (S) on a subsurface (base 6), comprising a retaining element (Fig. 1) for mounting the rail (S) on the subsurface (6), wherein the retaining element has an angle guide plate (23) that, in an assembled state, is configured to divert transverse forces (para. 0026) from the rail into the subsurface (6) and a shoulder part (21) that, in the assembled state, is configured to butt together with the angle guide plate (23) and to lie in a recess (8) of the subsurface (6) in a positive-locking manner.
Regarding claim 2, Vossloh teaches the elements of claim 1, as stated above. Vossloh further teaches (Fig. 1-3): the subsurface (concrete sleeper)(para. 0006) is a ballastless track (Fig. 1). 
Regarding claim 3, Vossloh teaches the elements of claim 1, as stated above. Vossloh further teaches (Fig. 1-3): the shoulder part (21) has a recess (Fig. 1) that is configured and dimensioned for flush support of the angle guide plate (23)(Fig. 1). 
Regarding claim 4, Vossloh teaches the elements of claim 1, as stated above. Vossloh further teaches (Fig. 1-3): the shoulder part (21) has a recess that is configured and dimensioned for flush support of a projection on an underside of the angle guide plate (23)(Fig. 1). 
Regarding claim 5, Vossloh teaches the elements of claim 1, as stated above. Vossloh further teaches (Fig. 1-3): the shoulder part (21) has an underside that is configured to rest on a bottom of the recess of the subsurface (6), and an outer side wall (Fig. 1), which extends obliquely outwards from the underside at an angle (Fig. 1) and is configured to rest against a corresponding wall of a recess (8).
Regarding claim 6, Vossloh teaches the elements of claim 5, as stated above. Vossloh further teaches (Fig. 1-3): the angle between the underside and the outer side wall is greater than 90 degrees (Fig. 1). 
Regarding claim 8, Vossloh teaches the elements of claim 5, as stated above. Vossloh further teaches (Fig. 1-3): the shoulder part (21) further has an inner side wall which extends obliquely inwards from the underside at an angle (Figs. 1 and 3), such that the shoulder part (21) has a trapezoidal cross-section (Fig. 1).
Regarding claim 9, Vossloh teaches the elements of claim 1, as stated above. Vossloh further teaches (Fig. 1-3): a spacer plate (base plate 12) for mounting between the rail (S) and the subsurface (6) (Fig. 1).
Regarding claim 10, Vossloh teaches the elements of claim 1, as stated above. Vossloh further teaches (Fig. 1-3): a rail bearing plate (intermediate layer 15) that is configured to hold the rail (S), wherein, in the assembled state, the rail (S) is in contact with the rail bearing plate (15), the rail (S) is fastened on the rail bearing plate (15) by a rail holder (Fig. 1), and an angle guide plate (23) butts together with an end face of the rail bearing plate (15)(Fig. 1).
Regarding claim 11, Vossloh teaches the elements of claim 10, as stated above. Vossloh further teaches (Fig. 1-3): at least one intermediate plate (base plate 12) made of a flexible material (para. 0045, line 395), wherein, in the assembled state, the intermediate plate (12) is arranged between the subsurface (6) and the rail bearing plate (15). 
Regarding claim 12, Vossloh teaches the elements of claim 11, as stated above. Vossloh teaches (Fig. 1-3): the flexible material is made of a plastic, in particular a fiber-reinforced plastic (para. 0045, line 395), which has a dynamic stiffness of 200 kN/mm or less. 
It is noted that a stiffness of 200 kN/(mm^2) is equal to 200 GPa, and most plastic materials has a dynamic stiffness well below this value. 
Regarding claim 13, Vossloh teaches the elements of claim 1, as stated above. Vossloh teaches (Fig. 1-3): the retaining element (Fig. 1) has a tensioning clamp (27) that is configured to press the rail (S) with a defined force onto the subsurface (6). 
Regarding claim 14, Vossloh teaches the elements of claim 1, as stated above. Vossloh teaches (Fig. 1-3): the retaining element (Fig. 1) has a tensioning clamp (27) that is configured to press the rail (S) with a defined force onto the subsurface (6) via the angled guide plate (23). 
Regarding claim 15, Vossloh teaches the elements of claim 14, as stated above. Vossloh further teaches (Fig. 1-3): the angle guide plate (23) supports and determines a position and location of the tensioning clamp (27) (Fig. 1). 
Regarding claim 17, Vossloh teaches the elements of claim 1, as stated above. Vossloh further teaches (Fig. 1-3): the rail (S) is mounted on a subsurface (6) by the rail fastening system (Fig. 1).
Regarding claim 18, Vossloh teaches the elements of claim 1, as stated above. Vossloh further teaches (Fig. 1-3): the rail (S) is mounted on a subsurface (6) by two rail fastening systems as in claim 1 that are opposite each other in a transverse direction (Fig. 1). 
Regarding claim 19, Vossloh teaches the elements of claim 17, as stated above. Vossloh further teaches (Fig. 1-3):  the rail (S) is part of a switch (para. 0036, lines 337-338). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vossloh (DE 202013103235 U1, provided with translation).
Regarding claim 7, Vossloh teaches the elements of claim 5, as stated above. Vossloh does not explicitly teach that the angle between the underside and the outer side wall is between 120 ± 15 degrees, but the angle does appear to be in this range (see Figs. 1 and 3). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the angle between the underside and the outer side wall to be between 120 ± 15 degrees, in order to provide sufficient depth for the underside. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vossloh (DE 202013103235 U1, provided with translation), in view of Cecil (US 2,162,604 A).
Regarding claim 16, Vossloh teaches the elements of claim 14, as stated above. Vossloh further teaches (Fig. 1-3): the retaining element (Fig. 1) has a screw-shaped fastening element (10), but does not explicitly teach that the screw-shaped fastening element is anchored in the subsurface by a plug. 
However, Cecil teaches (Fig. 1-3): a screw-shaped fastening element (4) is anchored in a subsurface (2) by a plug (3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Vossloh to anchor the screw-shaped fastening element in the subsurface with a plug, as taught by Cecil, so that “a loose screw may be removed and replaced as a tight fit without displacing or disturbing other components” (page 2, col. 1, line 21 – col. 2, line 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20130105590-A1: Teaches angle guide plates 5 are provided on both sides of the rail 2 to retain the rail 2 and a rail foot 10, the guide plates being fastened to the sleeper 3 by respective fasteners 4, here screws; clips 6 held down by the screws 4 frictionally and elastically secure the rail foot 10. 
US-20150136865-A1: Teaches first spring clips 7a are supported both on the upper slide plate 12 and on respective angle guides 6 and are clamped to the rail-attachment plate 5 via screws; the entire track-fastening assembly 1 is itself screwed to the concrete slab or concrete sleeper 3b via two spring clips 7b that are supported on respective angle guides 6 b via screws 9 and possibly anchor bolts 10.
US-20160138226-A1: Teaches a rail-mounting assembly (S) for fastening a rail (3) to a fixed substrate (5) with an intermediate construction (2) between the rail (3) and the fixed substrate (5) that operatively connects the rail (3) to the fixed substrate (5) in an elastic manner, and the intermediate construction (2) comprises only an elastic intermediate layer element (1; 101) that has a variable elasticity distribution across its cross-section (6) in the direction (7A) of its longitudinal extension (8) and/or in the direction (7B) transverse to its longitudinal extension (8).
DE-2456305-B: Teaches guide plates (4) set into the upper side of the sleeper, are angled, and are raised as required on the sides facing the rib plates (2), and they have pairs of holes (8) on the other sides, set at varying heights, for anchoring the clamping shackles (10). 
CN-1570276-A: teaches (Fig. 3-4): A rail fastening system for fastening a rail on a subsurface (Concrete sleeper) (Fig. 3), comprising a retaining element for mounting the rail on the subsurface (Fig. 3), wherein the retaining element (Fig. 3) has an angle guide plate (gauge baffle 5) that, in an assembled state, is configured to divert transverse forces from the rail into the subsurface and a shoulder part (baffle plate sheet 6)(page 22, lines 32-35) that, in the assembled state, is configured to butt together with the angle guide plate (5) and to lie in a recess (Fig. 3) of the subsurface in a positive-locking manner (Fig. 3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617